Citation Nr: 1429433	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-18 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and bipolar disorder ( previously rated as schizophrenia, paranoid type, competent), and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from September 1962 to June 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for an acquired psychiatric condition, to include schizophrenia and bipolar (previously rated as schizophrenia, paranoid type, competent), on the grounds that new and material evidence to reopen the claim had not been received.

The reopened claim for service connection for an acquired psychiatric disorder, to include schizophrenia and bipolar disorder (previously rated as schizophrenia, paranoid type, competent) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed rating decision issued in June 1972, the RO denied the Veteran's claim for service connection for paranoid schizophrenia, competent.

2.  The evidence associated with the claims file subsequent to the June 1972 denial includes evidence that relates to an unestablished fact necessary to substantiate the clam for service connection for an acquired psychiatric disorder, to include schizophrenia and bipolar ( previously rated as schizophrenia, paranoid type, competent), is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder, to include schizophrenia and bipolar disorder ( previously rated as schizophrenia, paranoid type, competent).



CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include schizophrenia and bipolar disorder (previously rated as schizophrenia, paranoid type, competent).  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); 
see 38 U.S.C.A. § 5103A (a) (2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

As explained below, the Board has determined that new and material evidence has been submitted to reopen the claim for service connection for an acquired psychiatric disability, to include schizophrenia and bipolar (previously rated as schizophrenia, paranoid type, competent).  Therefore, no further development under the VCAA is required with respect to the claim to reopen.  With respect to the reopened claim, the Board has determined that further development of the record is warranted so that matter is addressed in the remand that follows the order section of this decision.

Claim to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3. 156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  
See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim. Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510   (1992). If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Analysis

The Veteran contends that he has a current psychiatric disorder, which developed during or as a result of active military service.  

The Veteran initially filed a claim for service connection for "nerves" in April 1972.  In a June 1972 rating decision, the RO denied entitlement to service connection for paranoid schizophrenia, competent, based on a finding that his nervous condition was not incurred in or aggravated by his period of military service.  The Veteran did not file an appeal and the decision became final.  The Veteran's current claim to reopen was received in June 2010.

The pertinent evidence of record at the time of the June 1972 denial included service treatment records which show normal psychiatric findings and are negative for any evidence of a psychiatric disorder during active duty or at the time of the Veteran's discharge.  The record also included VA and private medical records showing hospitalization and treatment for a psychiatric disorder diagnosed as paranoid schizophrenic reaction.

The pertinent evidence added to the record since the June 1972 denial includes the report of an October 1974 VA examination, during which the Veteran reported that he had his first hallucinatory experiences while dropping acid in 1967 or 1968, and that he continued to have hallucinations later without taking acid.  He was diagnosed at that time with schizophrenia, paranoid type, moderately severe.  The record also includes VA treatment records dated from April 2010 to November 2010, showing that the Veteran has been diagnosed with schizophrenia and bipolar disorder.  Also included in the record is the report of the Veteran's most recent VA examination in November 2010.  At that time, he reported physical abuse from his mother and father on a daily basis, for at least 18 years, and psychiatric treatment with medication, which he referred to as "truth serum," all prior to his military service.  He also reported drug use (red devils) in the military, and indicated that his mental health issues began during his military service.  The record also contains the Veteran's March 2011 notice of disagreement, wherein he repeated his contention that he took "red devils" in service, which caused him to have mental health issues (made him paranoid schizophrenic.).  In addition, in his June 2011 VA Form 9, he repeated his contentions made during the November 2010 VA examination, that he was physically abused by his mother on a daily basis as a child, prior to military service, and that he received psychiatric treatment as a child and was given an overdose of medication, which he referred to as "truth serum."

The new evidence added to the record, including the October 1974 and November 2010 VA examination reports, and the Veteran's statements contained in his March 2011 notice of disagreement and June 2011 VA Form 9, showing the Veteran's reports of mental health treatment prior to service, and mental health issues starting in service, relate to an unestablished fact necessary to substantiate the claim, i.e. that the Veteran has a currently diagnosed acquired psychiatric disorder that was either incurred or aggravated in service, and is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim.  It is not cumulative.  Accordingly, new and material evidence has been received and the claim of entitlement to service connection for an acquired psychiatric disability, to include schizophrenia and bipolar disorder (previously rated as schizophrenia, paranoid type, competent) is reopened.

ORDER

New and material evidence has been presented, and the claim for service connection for an acquired psychiatric disability, to include schizophrenia and bipolar disorder 
(previously rated as schizophrenia, paranoid type, competent) is reopened; the appeal is granted to this extent only.


REMAND

As noted above, the Veteran was afforded a VA examination in response to his claim to reopen in November 2010.  At that time, he reported physical abuse from his mother and father on a daily basis, for at least 18 years, and psychiatric treatment with medication, which he referred to as "truth serum," all prior to his military service.  He also reported drug use (red devils) in the military, and indicated that his mental health issues began during his military service.  He was diagnosed with schizophrenia, and the examiner opined that it is less likely as not that the Veteran's schizophrenia is related to service.  The only rationale he gave for his opinion was that there was no evidence of mental health problems in service, the Veteran was discharged from service in 1965 and did not have his first mental health treatment until he was hospitalized in 1971, and that the 1971 and 1972 hospital records suggest that he was using drugs during that time.  

Essentially, the examiner opined that, as there was no evidence of a psychiatric disorder in service or at the time of the Veteran's discharge from service or for many years thereafter, the Veteran's currently diagnosed psychiatric disorder was not related to service.  However, the Board's inquiry does not end there.  The Board notes that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection is possible for a disability first identified after service.  38 C.F.R. § 3.303(d).  The November 2010 examiner did not provide an opinion as to whether any psychiatric disorder identified after service was related to a disease or injury in service. 

The Board also notes that although there is evidence of record showing that the Veteran may have had preexisting psychiatric problems prior to his entry onto active duty, the examiner did not offer an opinion specifically addressing whether any currently diagnosed psychiatric disorder was aggravated in service.

For these reasons, the Board finds that the November 2010 VA examiner's opinion is inadequate for evaluation purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the Board finds that a remand for a new examination and opinion is needed to determine whether any currently diagnosed acquired psychiatric disorder was incurred or aggravated during the Veteran's active military duty.  38 U.S.C.A. § 5103A (d) (West 2002).

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013). 

Lastly, the Board notes that neither the claims file nor the Virtual VA e-folder contain any treatment records dated after November 2010. As this case is already being remanded for further development, the RO should take this opportunity to obtain any additional treatment records that may be relevant to the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his schizophrenia, bipolar disorder and/or any other psychiatric disability.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate the records of such treatment with the claims file.  All development efforts should be in writing and associated with the claims folder.

The RO should also obtain any outstanding VA medical records dated from November 2010 to the present.  

2.  Then, arrange for the Veteran to be given an examination to determine the etiology of all current psychiatric disorders.  The examiner should review the claims folder and acknowledge such review in the examination report or in an addendum, and any indicated studies should be performed.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more ) that the disorder originated while the Veteran was serving on active duty or is otherwise etiologically related to service.  

The examiner should also provide an opinion as to whether any psychiatric disorder clearly and unmistakably existed prior to the Veteran's period of active service, and, if so, whether there is clear and unmistakable evidence that the disorder was not aggravated during active duty (i.e. there was no increase in severity of the underlying disorder beyond expected natural progression).  

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinion.  The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, the RO or the AMC should re-adjudicate Veteran's claim for entitlement to service connection for an acquired psychiatric disability, to include schizophrenia and bipolar disorder.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and his representative should be furnished a SSOC and should be given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


